Ducker, Judge:
The claimants in these two cases base their claims, which were filed with the Attorney General, on the same facts with only differences in the amounts which they ask of the State.
Gary G. Taylor, as an employee of the State Road Commission, was in May, 1963 the driver of a Road Commission truck which, because of defective brakes, struck an automobile in which Audra Conner and her husband, Marshall Conner, were passengers, and by reason of such accident the said Audra Conner was killed and Marshall Conner was injured. The claimants were mechanics in the employ of the State Road Commission and as such had worked on the brakes of the truck so involved, and were by the impleading of the State Road Commission’s insurance company made parties defendant to a suit brought by the Conners against Taylor. Claimants employed counsel for their defense of such suit and incurred costs of counsel fees in the sum of $759.00 and $859.00 respectively, which, upon request of claimants to the State Road Commission for payment, the Road Commission refused to pay.
*52As the claimants were brought into the litigation by the insurance company for the State Road Commission and were obligated to have counsel for their defense, we are of the opinion to and do award John B. Robbins the sum of $759.00 and Hubert Fowler the sum of $859.00.
Award to John B. Robbins $759.00.
Award to Hubert Fowler $859.00.